Case 18-62257-pmb        Doc 34    Filed 04/15/19 Entered 04/15/19 14:22:34             Desc Main
                                   Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                            )   CHAPTER 13
                                                   )
 SHERRY SHERITTA WHITE,                            )   CASE NO.: 18-62257-PMB
                                                   )
          Debtor.                                  )

           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
                DEADLINE FOR FILING WRITTEN OBJECTIONS,
          AND HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

               TO: Creditors and Other Parties in Interest:

        PLEASE TAKE NOTICE that Debtor has filed a proposed modification to the confirmed
plan in this case, a copy of which modification you are receiving with this Notice or have received
by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure, any creditor or
other party in interest opposing this proposed Modification must file that objection in writing with
the Court before the following deadline.

        DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which
this proposed Modification was filed. The proposed modification was filed on April 15, 2019. If
the twenty-fourth day after the filing falls on a week-end or holiday, the deadline is extended to
the next business day.

       PLACE OF FILING:               Clerk, United States Bankruptcy Court
                                      75 Ted Turner Drive, SW
                                      Atlanta, GA 30303

If you mail an objection to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above. You must also serve a copy on the undersigned at the
address stated below and on the Debtor at:

                                  The Semrad Law Firm, LLC
                                  Attn: Vincent Capomacchia
                                        Sterling Point II
                              303 Perimeter Center North, Ste. 201
                                    Atlanta, Georgia 30346

                                      Sherry Sheritta White
                                        P.O. Box 361532
                                       Decatur, GA 30036
Case 18-62257-pmb       Doc 34    Filed 04/15/19 Entered 04/15/19 14:22:34            Desc Main
                                  Document     Page 2 of 6


        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is
timely filed, the Court will hold a hearing on the modification on May 23, 2019 at 9:00 AM
in Courtroom 1202, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia. If no
objection is timely filed, the Court may approve the proposed modification without further notice
or hearing.


Dated: April 15, 2019                                 /s/
                                                    Vincent Capomacchia
                                                    Georgia Bar No. 772547
                                                    The Semrad Law Firm, LLC
                                                    303 Perimeter Center North, Suite 201
                                                    Atlanta, Georgia 30346
                                                    (678) 668-7160
                                                    Attorney for the Debtor
Case 18-62257-pmb         Doc 34     Filed 04/15/19 Entered 04/15/19 14:22:34                  Desc Main
                                     Document     Page 3 of 6


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                           ) CHAPTER 13
                                  )
 SHERRY SHERITTA WHITE,           ) CASE NO.: 18-62257-PMB
                                  )
     Debtor.                      )
            POST-CONFIRMATION MODIFICATION OF PLAN AND
                       REQUEST FOR APPROVAL

       COMES NOW Sherry Sheritta White (“Debtor”), by and through undersigned counsel, and
move this Honorable Court for the entry of an order modifying the Chapter 13 Plan post-
confirmation. In support thereof, the Debtor states as follows:
                                               1.
       Debtor filed a Voluntary Petition for Bankruptcy relief under Title 11, Chapter 13 of the
United States Code on July 25, 2018. The Chapter 13 Plan was confirmed on December 11, 2018.

                                             2.
       Debtor hereby modifies Paragraph 8.1 of the Chapter 13 Plan, as follows:

       8.1 Nonstandard Plan Provisions: The Chapter 13 Trustee shall not fund Debtor’s student loans through
       the plan. Debtor’s student loans are in deferment. If the Debtor’s deferment ends during the pendency
       of the instant case, the Debtor will pay the student loans directly.




Dated: April 15, 2019                                           /s/
                                                         Sherry Sheritta White

                                                           /s/
                                                         Vincent Capomacchia
                                                         Georgia Bar No. 772547
                                                         The Semrad Law Firm, LLC
                                                         303 Perimeter Center North, Suite 201
                                                         Atlanta, Georgia 30346
                                                         (678) 668-7160
                                                         Attorney for the Debtor
Case 18-62257-pmb       Doc 34     Filed 04/15/19 Entered 04/15/19 14:22:34            Desc Main
                                   Document     Page 4 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                           )    CHAPTER 13
                                                  )
 SHERRY SHERITTA WHITE,                           )    CASE NO.: 18-62257-PMB
                                                  )
          Debtor.                                 )

                               CERTIFICATE OF SERVICE

       I hereby certify that I am more than 18 years of age and that I have this day served a copy
of the within Post-Confirmation Modification of Plan and Request for Approval upon the
following by depositing a copy of the same in U.S. Mail with sufficient postage affixed thereon to
ensure delivery:

                                      Sherry Sheritta White
                                        P.O. Box 361532
                                       Decatur, GA 30036


                           [See attached for additional parties served]

       I further certify that, by agreement of parties, Melissa J. Davey, Standing Chapter 13
Trustee, was served via ECF.

Dated: April 15, 2019

                                                        /s/
                                                      Vincent Capomacchia
                                                      Georgia Bar No. 772547
                                                      The Semrad Law Firm, LLC
                                                      303 Perimeter Center North, Suite 201
                                                      Atlanta, Georgia 30346
                                                      (678) 668-7160
                                                      Attorney for the Debtor
Label Matrix forCase
                  local 18-62257-pmb
                        noticing           Doc 34
                                               ABLTY Filed
                                                     RECVRY 04/15/19 Entered 04/15/19 14:22:34       Desc Main
                                                                                      All-Star Properties
113E-1                                              Document
                                               POB 4031            Page 5 of 6        1777 Old Camp Trl Nw
Case 18-62257-pmb                               WYOMING, PA 18644-0031                     Conyers, GA 30012-3649
Northern District of Georgia
Atlanta
Mon Apr 15 14:20:35 EDT 2019
BK OF AMER                                      BRIDGECREST                                Bank of America, N.A.
PO BOX 45144                                    PO Box 53087                               P O Box 982284
JACKSONVILLE, FL 32232-5144                     Phoenix, AZ 85072-3087                     El Paso, TX 79998-2284



Peter John Batalon                              Bridgecrest credit company LLC             Bridgecrest credit company LLC
The Semrad Law Firm, LLC                        PO Box 29018                               PO Box 29018 phoenix AZ 85038
303 Perimeter Center North Suite 201            Phoenix AZ 85038-9018
Atlanta, GA 30346-3425


CBNA                                            CELTIC BANK/CONTFINCO                      COMENITYBANK/VICTORIA
Po Box 6497                                     4450 NEW LINDEN HILL RD                    220 W SCHROCK RD
Sioux Falls, SD 57117-6497                      WILMINGTON, DE 19808                       WESTERVILLE, OH 43081-2873



CREDIT COLL                                     CREDIT ONE BANK NA                         Vince Capomacchia
16 Distributor Drive, Suite 1                   PO BOX 98875                               The Semrad Law Firm, LLC
Morgantown, WV 26501-7209                       LAS VEGAS, NV 89193-8875                   303 Perimeter Center N., Ste. 201
                                                                                           Atlanta, GA 30346-3425


Citibank, N.A.                                  Melissa J. Davey                           Department Stores National Bank
701 East 60th Street North                      Melissa J. Davey, Standing Ch 13 Trustee   c/o Quantum3 Group LLC
Sioux Falls, SD 57104-0493                      Suite 200                                  PO Box 657
                                                260 Peachtree Street, NW                   Kirkland, WA 98083-0657
                                                Atlanta, GA 30303-1236

Department of Justice, Tax Division             FED LOAN SERV                              (p)GEORGIA DEPARTMENT OF REVENUE
75 Spring Street SW                             P.O. Box 69184                             COMPLIANCE DIVISION
Civil Trial Section, Southern                   Harrisburg, PA 17106-9184                  ARCS BANKRUPTCY
Atlanta, GA 30303-3315                                                                     1800 CENTURY BLVD NE SUITE 9100
                                                                                           ATLANTA GA 30345-3202

Internal Revenue Service                        Internal Revenue Service - Atl             (p)JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7346                                     401 West Peachtree St NW Room 1665         PO BOX 7999
Philadelphia, PA 19101-7346                     ATTN: Ella Johnson, M/S 334-D              SAINT CLOUD MN 56302-7999
                                                Atlanta, GA 30308


LVNV Funding, LLC                               MCYDSNB                                    Richard B. Maner
Resurgent Capital Services                      3911 S Walton Walker Blvd                  Richard B. Maner, P.C.
PO Box 10587                                    Dallas, TX 75236-1509                      Suite 200
Greenville, SC 29603-0587                                                                  180 Interstate N Parkway
                                                                                           Atlanta, GA 30339-2106

Office of the Attorney General - Atlanta        PRA Receivables Management, LLC            (p)PORTFOLIO RECOVERY ASSOCIATES LLC
40 Capitol Sq Sw                                PO Box 41021                               PO BOX 41067
Attn: Karrollanne K. Cayce                      Norfolk, VA 23541-1021                     NORFOLK VA 23541-1067
Atlanta, GA 30334-9057
               Case
Quantum3 Group LLC     18-62257-pmb
                   as agent for Comenity Ban Doc 34    Filed
                                                 Quantum3 Group04/15/19      Entered
                                                                LLC as agent for         04/15/19
                                                                                 GPCC I LLC              14:22:34       Desc Main
                                                                                                         SYNCB/CARE CREDIT
PO Box 788                                            Document
                                                 PO Box 788              Page    6  of 6                  C/O P.O. BOX 965036
Kirkland, WA 98083-0788                          Kirkland, WA 98083-0788                                  ORLANDO, FL 32896-0001



SYNCB/WALMART                                        Special Assistant U.S. Attorney                      Synchrony Bank
Po Box 530927                                        401 W. Peachtree Street, NW, STOP 1000-D             c/o PRA Receivables Management, LLC
Atlanta, GA 30353-0927                               Atlanta, GA 30308                                    PO Box 41021
                                                                                                          Norfolk, VA 23541-1021


TD BANK USA/TARGETCRED                               TD Bank USA, N.A.                                    U.S. Department of Education
PO Box 660170                                        C O WEINSTEIN & RILEY, PS                            c/o FedLoan Servicing
Dallas, TX 75266-0170                                2001 WESTERN AVENUE, STE 400                         P.O. Box 69184
                                                     SEATTLE, WA 98121-3132                               Harrisburg, PA 17106-9184


United States Attorney’s Office                      Sherry Sheritta White
75 Spring Street, S.W., Suite 600, U.S.              P.O. Box 361532
Atlanta, GA 30303-3309                               Decatur, GA 30036-1532




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        JEFFERSON CAPITAL SYSTEMS LLC                        (d)Jefferson Capital Systems LLC
1800 Century Boulevard                               PO Box 7999                                          PO Box 7999
c/o T Truong                                         St Cloud MN 56302                                    St Cloud, MN 56302-9617
Atlanta, GA 30345


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bridgecrest Credit Company, LLC                   End of Label Matrix
                                                     Mailable recipients      40
                                                     Bypassed recipients       1
                                                     Total                    41
